DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-4 and 9-21 are allowable. The restriction requirement between species I-IV, as set forth in the Office action mailed on 12/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/7/2021 is withdrawn.  Claims 6-8, directed to Species II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 9/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter

s 1-21 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2021/0063469 ( US equivalent of WIPO Patent Document WO 2019/146460 A1) to Nakamura et al., which discloses a method for measurement of current-voltage characteristics having a transistor under test, a voltage source connected to a reference voltage, and a control circuit, but lacking the specific connections claimed and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor;
	United States Patent App. Pub. No. 2019/0011493 to Paikin et al., which discloses systems and methods for dynamic RDSON measurement having a controller, multiple voltage sources, and multiple resistors, but lacking the specific connections claimed and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor; and
	United States Patent App. Pub. No. 2017/0254842 to Bahl et al., which discloses high-resolution power electronics measurements having measurement of RDSON via high-voltage hard-
	United States Patent App. Pub. No. 2016/0069946 to Ikeda, which discloses a semiconductor inspection apparatus having a voltage source connected to a reference voltage and a sense resistor, but lacking a controller with the specific connections claimed and a capacitor connected between the switching circuit and the transistor under test that is charged and discharged as in the claimed system and method.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A test system, comprising . . . a signal processing circuit having a first input, a second input, an output, and a control input, the first input of the signal processing circuit being coupled to the first terminal of the resistor, and the second input of the signal processing circuit being coupled to the second terminal of the resistor; and a control circuit having a first output, a second output and a third output, the first output of the control circuit being coupled to the control input of the switch circuit, the second 
	in claim 11, "A method, comprising . . . measuring a voltage signal across the resistor while the transistor is turned on; and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor," and
	in claim 16, "A method of manufacturing an electronic device, the method comprising . . . measuring a voltage signal across the resistor while the transistor is turned on; and
determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor,"
	in combination with all other limitations.

Claims 2-10, 12-15, and 17-21 are allowed as being dependent on claims 1, 11, and 16, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/12/2022